EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael A. Whittaker on 20 April 2021.

The application has been amended as follows:
	Claim 6 has been cancelled.
	Claim 1. (Amended) A non-transgenic plant cell, resistant to one or more PPX-inhibiting herbicides, comprising a mutated protoporphyrinogen IX oxidase (PPX) gene, wherein said gene encodes a protein comprising a mutation at an amino acid position corresponding to position 426 of SEQ ID NO: 1, wherein the mutation is a Tyr to Phe substitution.
	Claim 3. (Amended) A non-transgenic plant, resistant to one or more PPX-inhibiting herbicides, comprising a mutated protoporphyrinogen IX oxidase (PPX) gene, wherein said gene encodes a protein comprising a mutation at an amino acid position 
Drawings
The Drawings filed 10 November 2020 are approved by the Examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The amendments to the claims have overcome the rejection of record under 35 USC 103(a), Ward et al does not teach the claimed amino acid modification at position 426 relative to instant SEQ ID NO: 1. A further search of the art based on the amendments to the claims has identified a reference (Guo et al, 2018 and 2019) which teaches that Papaver somniferum comprises a phenylalanine (Phe) at position 426 relative to instant SEQ ID NO: 1 but the art does not teach or suggest that P. somniferum without further modification would be resistant to one or more PPX-inhibiting herbicides, hence claims 1 and 3 as presently amended do not appear to encompass a product of nature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663